Case: 20-20071       Document: 00515976898           Page: 1      Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 12, 2021
                                     No. 20-20071                        Lyle W. Cayce
                                                                              Clerk

   United States of America, ex rel., Stephanie Schweizer,

                                                                Plaintiff—Appellant,

                                          versus

   Canon, Incorporated; Canon Business Solutions,
   Incorporated; Canon USA, Incorporated,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-582


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Stephanie Schweizer appeals the district court’s dismissal of her qui
   tam claims under the False Claims Act (FCA), 31 U.S.C. §§ 3729–3733,
   alleging that Canon1 overcharged the United States for office equipment and
   provided non-compliant products. The district court dismissed Schweizer’s


          1
            Schweizer does not challenge the district court’s conclusion that Canon USA,
   Inc.—a wholly owned subsidiary of Canon, Inc. and parent entity of Canon Business
   Solutions Inc.—is the only defendant that was “served and has appeared” in this case.
Case: 20-20071           Document: 00515976898                Page: 2   Date Filed: 08/12/2021




                                            No. 20-20071


   claims under the FCA’s public disclosure bar, id. § 3730(e)(4), because they
   were based upon, or were substantially the same as, Schweizer’s prior FCA
   suit which the government settled years earlier. We AFFIRM.
                                          I. Background
           The FCA imposes civil liability on any person who “knowingly
   presents . . . a false or fraudulent claim for payment or approval,” or
   “knowingly makes [or] uses . . . a false record or statement material to a false
   or fraudulent claim.” 31 U.S.C. § 3729(a)(1)(A), (B). The FCA permits
   private parties to enforce the statute by filing qui tam suits “in the name of
   the Government,” id. § 3730(b)(1), and incentivizes such whistleblower suits
   by awarding a substantial share of the fraudulent payments that are
   recovered, plus attorney’s fees and costs, id. § 3730(d).
           However, the FCA limits the types of actions that private plaintiffs
   can bring, including those for which the government is a party (the
   “government action bar”2) or for which the allegations have already been
   publicly disclosed (the “public disclosure bar”3). These limitations prevent
   rewarding “parasitic” suits which “add nothing to the exposure of fraud.”
   United States ex rel. Jamison v. McKesson Corp., 649 F.3d 322, 332 (5th Cir.
   2011) (quoting United States ex rel. Reagan v. E. Tex. Med. Ctr. Reg’l
   Healthcare Sys., 384 F.3d 168, 174 (5th Cir. 2004)); see also Graham Cnty. Soil
   & Water Conservation Dist. v. United States ex rel. Wilson, 559 U.S. 280, 294–
   95 (2010) (describing Congress’ “effort to strike a balance between
   encouraging private persons to root out fraud and stifling parasitic



           2
             “In no event may a person bring an action . . . which is based upon allegations or
   transactions which are the subject of a civil suit . . . in which the Government is already a
   party.” 31 U.S.C. § 3730(e)(3).
           3
               31 U.S.C. § 3730(e)(4). See Part III, infra.




                                                   2
Case: 20-20071       Document: 00515976898            Page: 3      Date Filed: 08/12/2021




                                       No. 20-20071


   lawsuits”). At issue in this appeal is whether Schweizer’s claims against
   Canon are barred by these limitations.
          Schweizer filed her first FCA suit in 2006 against Océ North America
   Inc. Océ sold printers, copiers, and related services to the government.
   Schweizer worked as a General Services Administration (GSA) contracts
   manager for Océ from November 2004 until her termination in December
   2005. In that role, Schweizer alleged that she noticed “irregularities,”
   including that the United States was overpaying Océ for copiers and services,
   and that its products were manufactured in non-compliant countries
   including China. After Schweizer tried to correct these and other non-
   compliance problems, Océ fired her.
          Schweizer then sued Océ in the District Court for the District of
   Columbia asserting FCA claims for (1) violating the contract’s “Price
   Reductions Clause” because it overcharged the government for the same
   products it sold to non-government customers; and (2) violating the Trade
   Agreements Act (TAA) by selling products that were made in China and
   other non-TAA-compliant countries.4
          The government intervened and, over Schweizer’s objections, settled
   the qui tam claims with Océ in 2009. Océ agreed to pay the government
   $1,200,000 in exchange for release of the asserted FCA claims from April 1,
   2001, to December 31, 2008.5 In 2013, the district court approved the


          4
             See United States ex rel. Schweizer v. Océ, N.V. et al., No. 1:06-cv-648-RCL
   (D.D.C. Apr. 7, 2006). Schweizer also asserted claims for wrongful retaliation under 31
   U.S.C. § 3730(h).
          5
             The settlement agreement’s “Covered Conduct” further specified that it
   included the fraud claims arising from the three contracts Schweizer asserted in her
   complaint against Océ, including the GS-25F-0060M (“60M”) contract. The agreement
   also awarded 19% of the settlement amount, or $228,000, to be split between Schweizer
   and her co-plaintiff as the qui tam relators.




                                             3
Case: 20-20071        Document: 00515976898              Page: 4       Date Filed: 08/12/2021




                                         No. 20-20071


   settlement and dismissed the qui tam claims against Océ.6 Prior to the Océ
   action becoming final, Canon acquired Océ in 2012.
           On January 5, 2016, Schweizer subsequently commenced this
   action—her       second      FCA      suit—alleging       that    Canon      fraudulently
   overcharged the government for printers, copiers, and other office
   equipment, and that such products were produced in non-compliant
   countries. Schweizer alleges that Canon, after it acquired Océ, continued the
   fraud by (1) violating its contracts’ Price Reduction Clauses, and (2)
   providing non-TAA compliant products that were manufactured in China
   and other non-designated countries, in violation of the FCA, 31 U.S.C.
   § 3729(a)(1).7
           Specifically, Schweizer asserts that Canon violated the terms of the
   same GSA contracts alleged in her first FCA suit which Schweizer says
   Canon novated after acquiring Océ, and also violated the same Price
   Reduction and TAA clauses in additional contracts. For example, Schweizer
   asserts that Canon novated, and continued to violate, the GS-25F-0060M
   (“60M”) contract, which Schweizer asserted in her first FCA suit against
   Océ, and for which the government specifically settled in 2009. She alleges
   that Canon continued the fraudulent scheme “between January 2010 and
   January 2016,” which includes both before and after Canon acquired Océ in
   2012, and after the government settled the prior Océ action for claims


           6
             United States ex rel. Schweizer v. Océ N. Am., 956 F. Supp. 2d 1, 3 (D.D.C. 2013).
   At first, the district court erroneously granted the settlement without conducting the
   requisite fairness hearing under § 3730(c)(2)(B). See United States ex rel. Schweizer v. Océ
   N.V., 677 F.3d 1228, 1237, 1241 (D.C. Cir. 2012), rev’g 681 F. Supp. 2d 64 (D.D.C. 2010),
   and rev’g 772 F. Supp. 2d 174 (D.D.C. 2011).
           7
             As she alleged in her complaint against Océ, Schweizer also alleges that Canon
   conspired to defraud the government by making false or fraudulent claims for payment in
   violation of 31 U.S.C. § 3729(a)(1)(C).




                                                4
Case: 20-20071      Document: 00515976898          Page: 5   Date Filed: 08/12/2021




                                    No. 20-20071


   between April 1, 2001, to December 31, 2008. Though Schweizer was no
   longer employed with Océ or Canon since her termination in 2005, she claims
   to have “reviewed the modification history of the GSA Contracts involved
   here,” and based on “conversations with several Océ employees” and
   “information and belief,” the production “either continued in the Océ
   facilities in China and Malaysia, or were moved to the manufacturing
   facilities that Canon already owned in China.”
          The government declined to formally intervene in Schweizer’s
   second FCA suit. Canon moved to dismiss the complaint, asserting that
   Schweizer’s claims were barred by the government action and public
   disclosure bars, and alternatively failed to allege fraud with particularity
   under Federal Rules of Civil Procedure 12(b)(6) and 9(b).           Schweizer
   opposed the motion in full, and the United States filed a statement of interest
   in opposition as to Canon’s interpretation of the government action bar, but
   noted that “[t]he United States takes no position on any other aspect of
   Canon’s Motion.”
          Following further summary judgment briefing, the magistrate judge
   recommended dismissing the claims because, based on the prior Océ
   litigation and settlement, both the government action and public disclosure
   bars applied to Schweizer’s claims against Canon. Both the United States
   and Schweizer timely objected. The United States, as in its prior statement,
   objected only to the government action bar, but took “no position on the
   Magistrate Judge’s Memorandum and Recommendation as it relates to the
   FCA’s public disclosure bar, 31 U.S.C. § 3730(e)(4), an alternative grounds
   for dismissal of relator’s case.” Schweizer objected to both grounds for
   dismissal.
          The district judge adopted in part the magistrate judge’s
   recommendation that Schweizer’s claims were publicly disclosed and




                                          5
Case: 20-20071      Document: 00515976898          Page: 6    Date Filed: 08/12/2021




                                    No. 20-20071


   therefore barred Schweizer’s complaint against Canon.            However, the
   district judge declined to reach whether the government action bar applied,
   overruling that portion of the recommendation. The district judge also
   denied Schweizer’s subsequent Rule 59(e) motion for reconsideration. This
   appeal timely followed.
                              II. Standard of Review
          We review motions for summary judgment de novo. United States ex
   rel. Jamison v. McKesson Corp., 649 F.3d 322, 326 (5th Cir. 2011). A challenge
   under the FCA’s public disclosure bar “is necessarily intertwined with the
   merits and is, therefore, properly treated as a motion for summary
   judgment.” Id. (internal quotation marks and citation omitted). Summary
   judgment is appropriate “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a).
                                  III. Discussion
          The primary issue on appeal is whether Schweizer’s claims against
   Canon were barred by the FCA’s public-disclosure provision. The current
   version of the FCA’s public disclosure bar states:
          (A) The court shall dismiss an action or claim under this
          section, unless opposed by the Government, if substantially the
          same allegations or transactions as alleged in the action or claim
          were publicly disclosed--
                 (i) in a Federal criminal, civil, or administrative hearing
                 in which the Government or its agent is a party;
                 (ii) in a congressional, Government Accountability
                 Office, or other Federal report, hearing, audit, or
                 investigation; or
                 (iii) from the news media,




                                          6
Case: 20-20071         Document: 00515976898               Page: 7       Date Filed: 08/12/2021




                                           No. 20-20071


           unless the action is brought by the Attorney General or the
           person bringing the action is an original source of the
           information.
           (B) For purposes of this paragraph, “original source” means
           an individual who either (i) prior to a public disclosure under
           subsection (e)(4)(a), has voluntarily disclosed to the
           Government the information on which allegations or
           transactions in a claim are based, or (2) [sic] who has
           knowledge that is independent of and materially adds to the
           publicly disclosed allegations or transactions, and who has
           voluntarily provided the information to the Government before
           filing an action under this section.
   31 U.S.C. § 3730(e)(4) (2010).8
           As a threshold matter, Schweizer argues that the public disclosure bar
   cannot apply because the government objected to dismissal of Schweizer’s
   claims, and thus was “opposed by the Government.” Id. § 3730(e)(4)(A).


           8
              This version of the public disclosure bar resulted from an amendment that
   became effective on July 22, 2010. See Patient Protection and Affordable Care Act, Pub. L.
   No. 111–148, 124 Stat. 119, 901, § 10104(j)(2) (Mar. 23, 2010); see also Jamison, 649 F.3d at
   326 n.6. Relevant here, the prior version of the public disclosure bar applied only where
   the subsequent action was “based upon the public disclosure of allegations or transactions,”
   § 3730(e)(4)(A) (2006) (emphasis added), rather than being “substantially the same
   allegations or transactions,” § 3730(e)(4)(A) (2010) (emphasis added). The parties state
   that this change is immaterial to resolving the present case, and we therefore need not
   decide whether the amendment materially alters our public-disclosure analysis. Compare,
   e.g., United States ex rel. Reed v. KeyPoint Gov’t Sols., 923 F.3d 729, 743–44 (10th Cir. 2019)
   (concluding that the amended language is consistent with the court’s prior application of
   the public disclosure bar and “confirms the vitality of our pre-2010 standard”), and id. at
   744 n.6 (citing cases), with United States ex rel. May v. Purdue Pharma L.P., 737 F.3d 908,
   917 (4th Cir. 2013) (previously interpreting “based upon” to mean “that the plaintiff must
   have ‘actually derived’ his knowledge of the fraud from the public disclosure,” but
   concluding that “[a]s amended, however, the public-disclosure bar no longer requires
   actual knowledge of the public disclosure, [and] instead applies ‘if substantially the same
   allegations or transactions were publicly disclosed’” (quoting 31 U.S.C. § 3730(e)(4)(A)
   (2010))). Moreover, our conclusion is the same under either version.




                                                 7
Case: 20-20071        Document: 00515976898              Page: 8      Date Filed: 08/12/2021




                                         No. 20-20071


   Not so. Both of the government’s filings below expressly stated that it
   opposed only the government action bar and that it took no position as to
   dismissal of Schweizer’s claims under the public disclosure bar. Moreover,
   as Schweizer concedes, she “has not located caselaw”—and we have
   likewise found none—to support her novel interpretation that any
   opposition, no matter how limited, forecloses dismissal under the public
   disclosure bar.
           As to whether Schweizer’s claims are barred under the FCA’s public-
   disclosure provision, this court traditionally applies “a three-part test, asking
   ‘1) whether there has been a “public disclosure” of allegations or
   transactions, 2) whether the qui tam action is “based upon” such publicly
   disclosed allegations, and 3) if so, whether the relator is the “original source”
   of the information.’” Jamison, 649 F.3d at 327 (quoting Fed. Recovery Servs.,
   Inc. v. United States, 72 F.3d 447, 450 (5th Cir. 1995)). “[C]ombining the
   first two steps can be useful, because it allows the scope of the relator’s action
   in step two to define the ‘allegations or transactions’ that must be publicly
   disclosed in step one.” Id.9
           We have previously applied the FCA’s public disclosure bar when “a
   qui tam action is ‘even partly based upon public allegations or transactions’
   . . . . Even if [the relator] uncovered some nuggets of new, i.e., non-public,
   information, [the relator’s] claims of fraud are based at least in part on
   allegations already publicly disclosed.” United States ex rel. Fried v. W. Indep.
   Sch. Dist., 527 F.3d 439, 442 (5th Cir. 2008) (quoting United States ex rel. Fed.



           9
              On appeal, Schweizer no longer argues that she is an “original source,” and has
   therefore abandoned that argument. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994)
   (“An appellant abandons all issues not raised and argued in its initial brief on appeal.”).
   Thus, if Schweizer’s claims against Canon were publicly disclosed through the Océ
   litigation, they are barred.




                                               8
Case: 20-20071        Document: 00515976898             Page: 9      Date Filed: 08/12/2021




                                        No. 20-20071


   Recovery Servs., Inc. v. E.M.S., Inc., 72 F.3d 447, 451 (5th Cir. 1995)). We
   have also emphasized that “[a] guiding query is whether ‘one could have
   produced the substance of the complaint merely by synthesizing the public
   disclosures’ description’ of a scheme.” Little v. Shell Expl. & Prod. Co., 690
   F.3d 282, 293 (5th Cir. 2012) (quoting Jamison, 649 F.3d at 331).
           When considering whether a relator’s action is “based upon” publicly
   disclosed allegations or transactions, this court applies a two-part burden-
   shifting approach. First, the “defendants must first point to documents
   plausibly containing allegations or transactions on which [relator’s]
   complaint is based.” Jamison, 649 F.3d. at 327. Second, “to survive
   summary judgment, [the relator] must produce evidence sufficient to show
   that there is a genuine issue of material fact as to whether [her] action was
   based on those public disclosures.” Id. (citing Celotex Corp. v. Catrett, 477
   U.S. 317, 324 (1986)).10
           Before the district court, Canon pointed to documents from the Océ
   litigation, including the operative Océ complaint, the district court’s 2013
   order approving the Océ settlement, and news articles reporting on the
   litigation. Schweizer does not challenge that these documents constitute
   “public disclosures” under the statute, which include disclosures made in
   either “a Federal . . . civil . . . hearing in which the Government or its agent
   is a party” or “the news media.” 31 U.S.C. § 3730(e)(4)(A)(i), (iii).
           We agree with both the magistrate and district judges below that
   Canon satisfied its burden of showing that Schweizer’s allegations against
   Canon are “based upon” the allegations and transactions asserted in the Océ



           10
            While Schweizer appeals the district court’s application of this burden-shifting
   framework, neither party disputes that it is the proper framework for considering whether
   Schweizer’s claims were publicly disclosed here.




                                              9
Case: 20-20071      Document: 00515976898            Page: 10     Date Filed: 08/12/2021




                                      No. 20-20071


   litigation. Schweizer asserts that Canon committed the same fraudulent
   scheme she alleged against Océ. At least one of the contracts asserted (and
   settled) against Océ—the “60M” contract—is the identical contract
   asserted in her suit against Canon. Moreover, her complaint against Canon
   draws largely, if not exclusively, from her complaint against Océ. At oral
   argument, Schweizer’s counsel conceded that her FCA claims against Canon
   involve the “same contracts” and the “same scheme” asserted in the Océ
   litigation.11
           Thus, the allegations against Canon are more than “even partly based
   upon” the Océ allegations or transactions, Fried, 527 F.3d at 442 (internal
   quotation marks and citation omitted), and “one could have produced the
   substance of the [Canon] complaint merely by synthesizing the public
   disclosures’ description of the [Océ] scheme,” Jamison, 649 F.3d at 331.
           We next consider whether, to survive summary judgment, Schweizer
   “produce[d] evidence sufficient to show that there is a genuine issue of
   material fact as to whether [her] action was based on those public
   disclosures.” Id. at 327. She has not.
           Schweizer primarily argues that her FCA claims against Canon are not
   barred because Canon is a different entity from Océ, and that it perpetuated
   the fraud over a later time period and with additional contracts. In support,
   she points to the Océ settlement agreement, which agreed only to settle
   claims against Océ between April 2001 to December 2008; a 5-pargraph
   declaration describing her role as the relator in the Océ litigation; and the
   allegations in her operative complaint against Canon describing Canon’s
   novation of Océ’s contracts and subsequent entry into additional contracts.


           11
             Schweizer’s counsel also conceded that Schweizer only broadly alleges that
   Canon, like Océ, failed to comply with its government contracts.




                                           10
Case: 20-20071        Document: 00515976898                Page: 11        Date Filed: 08/12/2021




                                           No. 20-20071


           But none of this creates a genuine issue of material fact that
   Schweizer’s complaint against Canon was “based upon,” or is “substantially
   the same” as, the Océ litigation. Nor do allegations that Canon violated
   additional GSA contracts establish otherwise. See United States ex rel.
   Colquitt v. Abbott Lab’ys, 858 F.3d 365, 374 (5th Cir. 2017) (“[C]ontributing
   more of the same does not change the public character of a relator’s
   allegations: [Relator] ‘cannot avoid the [public disclosure] bar simply by
   adding other claims that are substantively identical to those previously
   disclosed.’” (quoting Fed. Recovery Servs., Inc. v. United States, 72 F.3d 447,
   451 (5th Cir. 1995))); see also Jamison, 649 F.3d at 329 (noting that public
   disclosures may be “sufficient” if they “‘set the government on the trail of
   the fraud’ and ensure that the government will not ‘need to comb through
   myriad transactions performed by various types of entities in search of
   potential fraud’” (quoting In re Nat. Gas Royalties, 562 F.3d 1032, 1042–43
   (10th Cir. 2009))).12
           Schweizer alternatively argues that because Canon allegedly
   “restarted” the fraudulent scheme, her second FCA suit “exposes a
   different wrongful scheme that does not implicate the Public Disclosure
   Bar.” For this point, Schweizer relies primarily on the Sixth Circuit’s



           12
              We also reject Schweizer’s argument that the district court erred by applying the
   incorrect summary judgment standard under Jamison. The district court twice rejected
   this argument, which Schweizer fails to address in her briefing let alone identify any error
   on appeal. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987) (failure to identify an error in the district court’s order “is the same as if [appellant]
   had not appealed that judgment”). Schweizer’s alternative argument that she was “denied
   discovery” is also belied by the record: she conceded before the district court that discovery
   was only necessary “to oppos[e] Canon’s motion as to the sufficiency of the pleadings,”
   but that “the public-disclosure-bar and government-action-bar issues are ripe for resolution
   at this time under Rule 56,” and her Rule 56(d) discovery motion was denied without
   prejudice to renewal.




                                                 11
Case: 20-20071     Document: 00515976898            Page: 12   Date Filed: 08/12/2021




                                     No. 20-20071


   decision in United States ex rel. Ibanez v. Bristol-Myers Squibb Co., 874 F.3d
   905 (6th Cir. 2017).
          In Ibanez, the relator-plaintiffs filed suit against two pharmaceutical
   companies asserting FCA claims arising from their off-label promotion, and
   related kickback scheme, of the antipsychotic drug Abilify. Ibanez, 874 F.3d
   at 911–12. Several years earlier, the pharmaceutical companies had settled
   “nearly identical allegations” and, as part of their settlements, entered into
   five-year Corporate Integrity Agreements requiring them to “ensure
   compliance with the FCA, the Anti-Kickback Statute, and cease off-label
   promotion of Abilify.”      Id. at 912.     The relators—both former sales
   representatives employed from 2005 to 2010—asserted that despite these
   agreements in 2007 and 2008, the defendants “continued to promote Abilify
   off-label and offer kickbacks to physicians who prescribed it.” Id. The
   district court dismissed the allegations under, inter alia, the public disclosure
   bar because the “relators’ alleged scheme ‘closely track[s]’ the pre-
   agreement promotion scheme.” Id. at 919 (alteration in original).
          The Sixth Circuit reversed, noting that “it was error for the court to
   hold that this resemblance alone called for dismissal under the public
   disclosure bar.” Id. The court emphasized that “allegations that the scheme
   either continued despite the agreements or was restarted after the
   agreements are different.” Id. Thus, the court concluded, “to the extent
   that relators are able to describe with particularity post-agreement, improper
   promotion of Abilify, the mere resemblance of those allegations to a scheme
   resolved years earlier is not by itself enough to trigger the public disclosure
   bar.” Id. However, the court cautioned that its reasoning was applicable
   “only to the extent that the new allegations are temporally distant from the
   previously resolved conduct.” Id. at 919 n.4.




                                          12
Case: 20-20071       Document: 00515976898               Page: 13    Date Filed: 08/12/2021




                                          No. 20-20071


          As both the magistrate judge and district judge concluded, Ibanez is
   readily distinguishable. To start, Schweizer’s claims are not “temporally
   distant”: the government settled with Océ in 2009 for claims spanning 2001
   through 2008, and Schweizer’s claims against Canon begin the following year
   in 2010. Moreover, Schweizer fails to describe with “particularity” any post-
   settlement fraud other than Canon’s novation of Océ’s prior contracts or
   generalized allegations that Canon violated the same terms of similar, and in
   at least one case, identical, contracts. See id. at 919. As the district court
   emphasized, Schweizer “failed to bring forward summary judgment
   evidence detailing Canon’s alleged fraudulent scheme and its scope to even
   permit the [c]ourt to draw an inference of a new or continued fraud.” 13
                                      *        *         *
          For the foregoing reasons, the district court’s summary judgment
   order is AFFIRMED. 14




          13
               Notably, too, the Ibanez relators were still employed at the defendant
   pharmaceutical companies from 2005–2010, which spanned the companies’ 2007 and
   2008 entry into compliance agreements as well as the alleged continued violations of the
   off-label promotions scheme between 2005 and 2015. Ibanez, 874 F.3d at 911–12. By
   contrast, Schweizer was only employed at Océ until 2005, well before the government
   settled the FCA claims against Océ.
          14
              Because we affirm the dismissal of Schweizer’s claims under the public
   disclosure bar, we need not reach the parties’ alternative arguments regarding the
   government action bar or adequacy of the pleadings.




                                               13